United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3509
                                   ___________

Henry Hall,                           *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Lear Corporation; IAC Iowa City,      *
LLC; Jeff Schense; Adam Marker,       *       [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                             Submitted: March 1, 2011
                                Filed: March 10, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Henry Hall appeals the district court’s1 adverse grant of summary judgment in
his employment-discrimination action. We conclude that the court properly granted
summary judgment. First, Mr. Hall failed to exhaust his administrative remedies on
his race-based hostile-work-environment claim, because his charge of discrimination
addressed only retaliation, see Bainbridge v. Loffredo Gardens, Inc., 378 F.3d 756,
760 (8th Cir. 2004); and second, Mr. Hall’s retaliation claim fails because he did not


      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
create a trialworthy issue on whether the alleged retaliation was causally connected
to the protected activity in which he had engaged some three years earlier, see Van
Horn v. Best Buy Stores, L.P., 526 F.3d 1144, 1149 (8th Cir. 2008).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-